Citation Nr: 1021541	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  09-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthmatic bronchitis and obstructive-restrictive lung 
disease.

2.  Entitlement to service connection for a chronic 
bronchopulmonary disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from August 8, 1974 to 
October 4, 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  An unappealed January 1975 RO rating decision denied a 
claim of service connection for chronic pulmonary disease 
based upon a finding that asthmatic bronchitis and 
obstructive-restrictive lung disease existed prior to service 
and were not aggravated therein.

2.  Evidence added to the record since the RO's January 1975 
rating decision is new and material as it includes previously 
unconsidered medical opinion corroborating previously 
considered assessments that the Veteran's bronchopulmonary 
disorder did not pre-exist service with new opinion that such 
disorders are post-infectious in nature.

3.  The record does not clearly and unmistakably establish 
that the Veteran's asthmatic bronchitis and chronic 
obstructive pulmonary disease (COPD), which were not 
"noted" on her February 1974 enlistment examination, pre-
existed service.

4.  The Veteran's asthmatic bronchitis, COPD and 
bronchiectasis were incurred during active service.





CONCLUSIONS OF LAW

1.  The January 1975 RO rating decision that denied service 
connection for asthmatic bronchitis and obstructive-
restrictive lung disease is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2009).

2.  New and material evidence has been received since the 
January 1975 RO rating decision that denied entitlement to 
service connection for asthmatic bronchitis and obstructive-
restrictive lung disease; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection for a bronchopulmonary disorder 
diagnosed as asthmatic bronchitis, COPD and bronchiectasis is 
warranted.  38 U.S.C.A. § 1110, 1111, 5107(b) (West 2002); 
38 C.F.R. § 3.304(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
chronic bronchopulmonary disorder, to include diagnoses of 
asthmatic bronchitis, pseudomonas pneumonia, chronic 
obstructive pulmonary disease (COPD) and bronchiectasis.  The 
RO has adjudicated these issues on the merits.  The Board 
must independently review these jurisdictional 
determinations.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Historically, a January 1975 RO rating decision denied a 
claim of service connection for chronic pulmonary disease 
based upon a finding that asthmatic bronchitis, obstructive 
restrictive lung disease and seasonal allergies existed prior 
to service and were not aggravated therein.  A March 1975 RO 
letter advised the Veteran of this decision and her appellate 
rights, but she did not appeal the decision.  That decision, 
therefore, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in November 2006.  As a 
result of argument and evidence submitted in support of her 
claim, she again asserts entitlement to service connection 
for asthmatic bronchitis and COPD.  Notably, the diagnosis of 
COPD is essentially a reiteration of the prior diagnosis of 
obstructive-restrictive lung disease.  See, e.g. Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (notwithstanding the 
nomenclature and varied etiology attributed to a disability, 
a "lung" condition by any name remains the same).  Thus, 
finality attaches to these diagnoses.

The appellant has also submitted additional diagnoses of 
pseudomonas pneumonia and bronchiectasis which were not 
previously considered by the RO.  The Board notes that, in 
certain circumstances, a new claim can be raised with the 
submission of a diagnosis not previously considered.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The 
appellant alleges a pseudomonas pneumonia infection incurred 
during service resulting in bronchiectasis.  As these 
allegations and diagnoses were not previously considered by 
the RO, the Board determines that finality does not attach to 
these diagnoses.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant served on active duty for 1 month and 27 days 
during in 1974, which is during a period of war.  See 
38 C.F.R. § 3.2(f).  As such, the presumption of soundness 
applies to this case.  38 C.F.R. § 3.304(a).  Under 
38 U.S.C.A. § 1111, a veteran is presumed to have been sound 
upon entry into the military, except as to conditions noted 
at the time of acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.

VA's General Counsel has concluded that the language of 
38 U.S.C.A. § 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  
VAOGCPREC 3-2003 (July 15, 2003).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

For claims to reopen filed after August 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Evidence of record before the RO in January 1975 included the 
Veteran's February 1974 enlistment examination which failed 
to note any lay or medical evidence of a pre-existing chronic 
bronchopulmonary disorder.  The available service treatment 
records (STRs) reflect that the Veteran was hospitalized 
based upon diagnoses of asthmatic bronchitis, obstructive-
restrictive lung disease and seasonal allergies.  

At that time, the Veteran denied a pre-service history of 
bronchopulmonary problems and reported the onset of symptoms 
such as wheezing, shortness of breath, and non-productive 
cough during basic training.  A Medical Board determined that 
the Veteran's asthmatic bronchitis, obstructive-restrictive 
lung disease and seasonal allergies existed prior to service, 
and that the Veteran was enlisted in error as she had not met 
the minimal enlistment requirements.

Additional evidence included an October 1974 statement from 
Dr. W.J.B. who reported treating the Veteran since 1968, 
wherein she had two episodes of bronchitis but demonstrated 
no evidence of chronic bronchopulmonary disease.  An October 
1974 statement from Dr. J.F.T., who reported treating the 
Veteran since 1957, indicated that the Veteran had no history 
of serious illness with her last chest X-ray conducted in May 
1974 being interpreted as normal.

Evidence added to the record since the January 1975 RO rating 
decision includes the Veteran's report of a private 
hospitalization in November 1974 for bronchopulmonary 
problems.  However, those records are not associated with the 
claims folder.

Hospitalizations records from Kaiser Hospital in September 
1975 note the Veteran's history of the onset of asthma one 
year previous.  At that time, the Veteran denied a history of 
asthma, allergies or atropy prior to service, and reported an 
inservice hospitalization for three weeks for bronchitis and 
asthma with no specific diagnosis established.  However, the 
Veteran recalled being told that she manifested a fixed 
obstructive and restrictive defect of 50 percent.  She 
further reported a hospitalization in an intensive care unit 
(ICU) which lasted three months and 20 days where she was 
treated with bronchitis and subsequently developed 
pseudomonas pneumonia from intermittent positive pressure 
breathing (IPPB) treatment.  The Veteran was diagnosed with 
severe, perennial intrinsic bronchitis.  It was further noted 
that the Veteran's bronchospastic airway disease with 
reversibility by history suggested "asthma, post infectious 
in nature."

Notably, the Veteran's history of a 3-month ICU 
hospitalization with pseudomonas pneumonia infection from 
IPPB treatment can only relate to the November 1974 post-
service hospitalization as STRs make no reference to 
pseudomonas pneumonia infection and the Veteran's total 
period of active duty was less than 2 months.

Additional hospitalizations records from Kaiser Hospital in 
1975 and 1976 note a diagnosis of chronic obstructive and 
restrictive pulmonary disease with asthma and bronchitis, 
etiology undetermined, with pulmonary insufficiency.  The 
Veteran again denied a pre-service history of prior 
bronchopulmonary disease, and again reported the onset of 
recurrent symptoms of wheezing, dyspnea on exertion and 
recurrent episodes of severe bronchospasm to service.

Opinions from Drs. N.H.T. and D.H.S., dated in 2007 and 2008, 
attribute the Veteran's current COPD and chronic 
bronchiectasis as being secondary to contracting pseudomonas 
pneumonia in service. 

A May 2008 VA Compensation and Pension (C&P) examination 
report provides opinion that it was more likely than not that 
the Veteran had the onset of her lung disease from repeated 
bronchitis and seasonal rhinitis progressing to bronchitis 
with severe pulmonary infections over many years prior to 
1974.  The examiner based this opinion, in part, according to 
the extent of disease first demonstrated during service 
indicating that there was "no way" the disease could have 
had its initial onset during service.  The examiner further 
noted that, for some patients, wheezing symptoms could be 
present for many years before actually recognized.

The Board first finds that the evidence added to the record 
since the RO's January 1975 decision is new and material as 
it includes previously unconsidered medical opinion 
corroborating previously considered assessments that the 
Veteran's bronchopulmonary disorder did not pre-exist service 
with new opinion that such disorders are post-infectious in 
nature.  See Paller v. Principi, 3 Vet. App. 535 (1992) 
(holding that a second physician's opinion which corroborated 
prior medical evidence was material, particularly were an 
apparent split of scientific opinion exists).  The claim, 
therefore, is reopened.

Adjudicating this claim on the merits, the Board finds that 
the Veteran was admitted into service without any chronic 
bronchopulmonary disorder "noted."  As such, the 
presumption of soundness applies to this case and the 
existence of pre-service bronchopulmonary disability must be 
established by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111.

The lay history provided by the Veteran at the time of 
entrance into service, during service, and immediately 
following service consistently denies a pre-service history 
of chronic bronchopulmonary symptoms.  The Board finds no 
reason to doubt the veracity of the Veteran's allegations.  
Additionally, two separate medical statements from the 
Veteran's pre-service providers of treatment, prepared in 
October 1974, indicate that the Veteran did not manifest a 
chronic bronchopulmonary disorder prior to entering into 
service. 

Thus, there is persuasive lay and medical evidence of record 
that the Veteran did not have a chronic bronchopulmonary 
disorder prior to entering active service.

On the other hand, the Medical Board proceedings and the May 
2008 VA C&P opinion provide strong evidence indicating that 
the Veteran's asthmatic bronchitis and COPD pre-existed 
service.  However, in the context of the lay and medical 
evidence of record, the Board finds that it is debatable as 
to whether the Veteran's bronchitis and COPD did pre-existed 
service.

The Board notes that term clear and unmistakable evidence 
means that the evidence "cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254, 258-59 (1999) (citing definition of "clear 
and unmistakable error" in Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

On this record, the Board finds that clear and unmistakable 
evidence does not exist showing that the Veteran's bronchitis 
and COPD pre-existed service.

Therefore, based upon application of the presumption of 
soundness, the Veteran's claim is viewed as a simple direct 
incurrence claim with asthmatic bronchitis and COPD first 
being demonstrated during active service.  As such, this 
claim may be granted based upon operation of the applicable 
evidentiary standards.

The Board notes that, even if it was determined that clear 
and unmistakable evidence demonstrated a pre-existing 
asthmatic bronchitis and COPD, the evidence of record does 
not establish by clear and unmistakable evidence that such 
disabilities were not aggravated during service given the 
credible lay report of the onset of severe symptoms during 
service and the documented series of hospitalizations in 
service and immediately thereafter.

The Board further notes that the opinions from Drs. N.H.T. 
and D.H.S., attribute the Veteran's current COPD and chronic 
bronchiectasis as being due to contracting pseudomonas 
pneumonia in service.  The Veteran's STRs do not reflect any 
assessment of pseudomonas pneumonia and, as indicated above, 
the history provided by the Veteran in 1975 reflects that 
this infection most likely occurred in a postservice 
hospitalization in 1974.  

However, given that such infection would be incidental to 
treatment for service-connected bronchopulmonary disability 
and that there is no clear way to delineate the resultant 
disability from the resolved pseudomonas pneumonia, the Board 
will deem the Veteran's bronchiectasis as part and parcel of 
the service-connected disability.  See generally Mittleider 
v. West, 11 Vet. App. 181 (1998).  The nature and extent of 
the disability related to service is not before the Board at 
this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

As new and material evidence has been received, the claim of 
service connection for asthmatic bronchitis and obstructive-
restrictive lung disease is reopened.

Service connection for a bronchopulmonary disorder diagnosed 
as asthmatic bronchitis, COPD and bronchiectasis is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


